POWELL, J.
This is an appeal from the county court of Okmulgee county, wherein Bill Young was charged by information with the offense of unlawful possession of six pints and three half-pints of tax-paid whiskey and one pint of tax-paid gin, with the intention to sell or otherwise dispose of the same. He was tried before a jury, found guilty and his punishment fixed at 30 days in jail and a fine of $50, and he has appealed.
*119Tlie appeal was lodged in this court on July 23, 1951, and no brief has been filed herein, and no appearance was made when the case was assigned for oral argument.
In Johnson v. State, 70 Okla. Cr. 430, 107 P. 2d 365, this court stated:
“Where no briefs are filed and no appearance for oral argument made, this court will examine the record and the evidence, and if it is sufficient to sustain the verdict, and no fundamental error appears, the judgment will be affirmed.”
See, also, Fitzgerald v. State, 77 Okla. Cr. 409, 142 P. 2d 131; Skaggs v. State, 84 Okla. Cr. 443, 184 P. 2d 121, and eases cited.
We have examined the record and the evidence is sufficient to sustain the conviction. No fundamental error is apparent. The judgment and sentence of the county court of Okmulgee county is affirmed.
BRETT, P. J., and JONES, J., concur.